Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/733,096 filed 01/02/2020 is in response to Applicant’s request for continued examination, RCE, filed 08/24/2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Information Disclosure Statement
The information disclosure statement, IDS, submitted on 08/24/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Claims Amendment
Applicant has amended the claims of the application in the request for continued examination filed 08/24/2022. The status of the claims stand as follows:
Currently amended 		1-2, 5, 20
Original			3-4, 6-19
Claim 1-20 are currently pending in this application, and all the claims are under full consideration.
Withdrawal of Objection to the Drawings
The objection to the drawing for not including any reference to the package recited in the claim has been withdrawn because the amendment to the claims by deleting any claim features related to the term “package” overcomes the previously presented objection to the claims.
Withdrawal of Claim Rejection – 35 USC § 112
The rejection of claims 1-20 under 112(a) presented in the previous Office action for failing to comply with the written description requirement and for failing to disclose any description of the package has been withdrawn because the amendment to the claim by deleting all features related to the term “package” has overcome the rejection.  
Claims Rejection —35 USC $103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-2, 4-7, 10-12, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023)

This rejection was presented in the previous final Office action dated 05/27/2022, but it has been accordingly modified to respond to the amendment of the claims.  
Regarding Claim 1, 2 and 20 Sakamoto discloses a battery comprising an electrode assembly comprising a first electrode sheet 4, a first tab 32 electrically connected to the first electrode sheet 4; a second electrode sheet 5; and a second tab 33 electrically connected to the second electrode sheet 5, and an adhesive layer 34, considered equivalent to the protective layer, covering at least partial surface of the first tab 32 and at least partial surface of the second tab 33 (Sakamoto Fig. 1A, 1B, 2A, 2B, paragraph 0014). Instant specification also recognizes the claimed protective layer to be an adhesive layer (Instant Specification paragraph 0040). 
The first tab 32 comprises a first protruding part protruding from the first electrode sheet 4, a first extension part electrically connected to the first protruding part; and a first connecting part electrically connecting the first protruding part to the first extension part, wherein the first protruding part is located between the first electrode sheet 4 and the first extension part (Sakamoto Fig. 2A). The second tab 33 comprises a second protruding part, protruding from the second electrode sheet 5; a second extension part, electrically connected to the second protruding part; and a second connecting part, electrically connecting the second protruding part to the second extension part, wherein the second protruding part is located between the second electrode sheet 5 and the second extension part (Sakamoto Fig. 2A). 
Sakamoto discloses an adhesive layer 34 on the first tab 32 and an adhesive layer on the second tab 33 (Sakamoto Fig. 1A, 1B, 2A, 2B), the adhesive layer is considered equivalent to the protective layer on the first tab, and a protective layer on the second tab.
Sakamoto, however, is silent about the protective layer comprises a connecting section between the first section and the second section. Yamazaki discloses a battery, a battery case and tabs connect to the battery (Yamazaki col. 1 page 38-50), and exposed parts of strip-shaped tabs 59 and 60 projecting outward from an end of a battery case 51 are covered with an insulating electrode protecting film 61 to prevent accidental contact (Yamazaki col. 62 lines 45-49), and the protecting film 61 covers portions of the two tabs 59, 60.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Sakamoto by the disclosure of Yamazaki and made the protective layer extend to both the first tab and the second tab and prevent accidental contact and subsequent discharge (Yamazaki col. 62 lines 45-49). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Both Sakamoto and Yamazaki are silent about the protective layer being fixed to at least one portion of the body of the electrode. Cho discloses an electrode lead of a battery including a selectively-formed protection layer for anti-corrosion (Cho paragraph 0015, 0033), and the protective layer may be formed on all the cell inside portion of the positive electrode lead and the negative electrode lead (Cho paragraph 040); thus, the cell inside portion of the positive electrode and negative electrode includes a portion of a body of the electrode assembly. Cho teaches the protective layer reduces resistance of the cell (Cho paragraph 0041).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the protective layer of Sakamoto as modified by Yamazaki by the teaching Cho (Cho paragraph 0040) and included the protective layer of the electrode leads to be inside the battery cell and fixed to at least a portion of body of the electrode assembly or outer case of the battery in order to protect the electrode body and the electrodes leads from corrosion and reduce the resistance of cell as taught by Cho (Cho paragraph 0040, 0041). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 4 Sakamoto discloses the first connecting part 4C is formed by welding the first protruding part and the electrode tab 32 (Sakamoto Fig. 2A, paragraph 0051) to a achieve electrical connection between the protruding part and the electrode tab, equivalent to the first extension part and the second extension part. Sakamoto is silent about the first connecting part and second connecting part comprise a solder print, and a thickness of the first and second section, i.e. of the protective layer, is not less than 1.1 times of a protruding height of the first solder print and second solder print. However, it would have been obvious to a person of ordinary skill in the art to have made the two of comparable height so that not gap is formed.
Regarding Claim 5 Sakamoto discloses adhesive film 34 for improving adhesion between the packaging material 31 and the negative electrode tub 33 is provided in a portion of the negative electrode tub 33, similarly to the positive electrode tub 32 (Sakamoto paragraph 0056); thus, the adhesive layer is a double-sided adhesive. Sakamoto is silent about the second adhesive side is fixed to an inner side of a packaging film of the battery. Cho discloses the protective layer may be formed on all the cell inside portion of the positive electrode lead and the negative electrode lead (Cho paragraph 040); thus, the cell inside portion includes an inner side of the housing of a battery, considered equivalent to a packaging film. 
Regarding Claim 6 Sakamoto discloses the first tab 31 comprises a plurality of the first protruding parts, and the second tab 32 comprises a plurality of the second protruding parts (Sakamoto Fig. 2A, 2B).
Regarding Claim 7 Sakamoto discloses the electrode assembly comprises a plurality of the first electrode sheets and a plurality of the second electrode sheets (Sakamoto Fig. 2A, 2B).
Regarding Claim 10 and 11 Sakamoto discloses the battery comprises a plurality of the first connecting parts and a plurality of the second connecting parts (Sakamoto Fig. 2A, 2B).
Regarding Claim 12 Sakamoto is silent about a third adhesive layer imposed on the first tab or the second tab. However, adding a third adhesive layer to the battery of Sakamoto would have been obvious to a person of ordinary skill in the art before the effective filing date to have added a third adhesive layer disposed between the first tab and the second tab since such as addition constitutes duplication of part. According to the MPEP mere duplication of parts has no patentable significance unless a new and unexpected results is produced (MPEP 2144.04 VIB).
Regarding Claim 15 and 16 Sakamoto discloses that in one embodiment the battery has a wound structure (Sakamoto paragraph 0025), wherein two sheets are wound together to form the electrode assembly (Sakamoto Fig. 9).
Regarding Claim 20 Sakamoto discloses an electronic device (Sakamoto Title, paragraph 0013) that employs the disclosed battery of Sakamoto (Sakamoto paragraph 0016) as modified by the disclosure of Yamazaki (Yamazaki col. 1 page 38-50) and Cho (Cho Fig. 1A, 1B, 2A, 2B).

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023) and further in view of Jiang et al. (U.S. PG Publication 2019/0165339)

The discussion of Sakamoto, Yamazaki and Cho as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section.
Regarding Claim 3 Sakamoto is silent about the protective layer comprises an extension section located at an end of the protective layer and covering at least partial lateral surface of the electrode assembly. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Jiang Fig. 1, 2, paragraph 0040, 0041). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover at least partial lateral surface of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 17 Sakamoto is silent about a second adhesive layer disposed at a position of at least selected from between a first electrode sheet and a second electrode second, on a side of a first electrode sheet and on a side of a second electrode sheet. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Fig. 1, 2, paragraph 0040, 0041) considered to be equivalent to the adhesive layer disposed on a first side of the first electrode sheet and a second electrode sheet. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover one side of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023) and further in Jiang et al. (U.S. PG Publication 2019/0165339)

The discussion of Sakamoto, Yamazaki and Cho as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim is this section.
Regarding Claim 8 Sakamoto as modified by Yamazaki is silent about a second adhesive layer disposed at a position of at least selected from between a first electrode sheet and a second electrode second, on a side of a first electrode sheet and on a side of a second electrode sheet. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Jiang Fig. 1, 2, paragraph 0040, 0041) considered to be equivalent to the adhesive layer disposed on a first side of the first electrode sheet and a second electrode sheet. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover one side of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 9 Jiang is silent that the protective layer further comprise a third section connected to connecting section and covering at least partial surface of the second adhesive layer. However, such an addition of a third section of the protective layer would have been obvious to a person of ordinary skill since Jiang teaches the addition protective layers reduce the risk of leakage (Jiang paragraph 0021). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023) and further in view Zheng et al. (U.S. PG Publication 2020/0144624)

The discussion of Sakamoto, Yamazaki, and Cho as applied to Claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 13 and 14 Sakamoto is silent about the battery comprising a plurality of first tabs and plurality of second tabs connected to first electrode sheet and second electrode sheet. Zheng discloses a battery having a plurality of first electrode tabs and a plurality of second electrode tabs connected to the first electrode sheet and a second electrode sheet (Zheng paragraph 0080). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention in the art to have modified the battery of Sakamoto by the disclosure of Zheng and made plurality of tabs as taught by Zheng to facilitate stacking of the electrode sheets (Zheng paragraph 0080). This is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 18 Sakamoto is silent about the battery has a stacked electrode structure. Zheng discloses the battery has the stacked structure, and the electrode assembly comprises a plurality of the first electrode sheets and a plurality of the second electrode sheets which overlap and are alternately arranged to form a multi-layer structure (Zheng Fig. 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode structure of Sakamoto by the teaching of Zheng and to have change its structure to the stacked structure since such a change is mere change is shape. A change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023) and further in view Zheng et al. (U.S. PG Publication 2020/0144624) and Jiang et al. (U.S. PG Publication 2019/0165339)

The discussion of Sakamoto, Yamazaki, Cho and Zheng as applied 18 is fully incorporated here and is relied upon for the rejection in this section.
Regarding Claim 19 Sakamoto is silent about a second adhesive layer disposed at a position of at least one selected from: between two adjacent first electrode sheets, between two adjacent second electrode sheets, on a side of the first electrode sheet, and on a side of the second electrode. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Jiang Fig. 1, 2, paragraph 0040, 0041) considered to be equivalent to the adhesive layer disposed on a first side of the first electrode sheet and a second electrode sheet. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover one side of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Response to Argument
In the response filed 08/24/2022 Applicant traverses the rejection of the claims presented in the previous Office action dated 05/27/2022. 
Regarding the “objection to the drawings” Applicant argues that claims 1, 2 and 20 have been amended to remove the claim features related to the package (Remarks page 8). Examiner notes that the objection has been overcome by the amendment of claims. Therefore, the “objection to the drawings” presented in the previous Office action has been withdrawn, since the amended claims do not contain any recitation of a package. 
Regarding the rejection of claims 1-20 under 35 U.S.C. 112(a) for failing to comply with the written description Applicant argues that pending claim 1, 2 and 20 have been amended to remove claim features related to the term “package”, rendering the rejection under 112(a) moot (Remarks page 8). Examiner agrees that the amendment has overcome the rejection. Therefore, the rejection of the claims under 112(a) has been withdrawn as noted above in this Office action.
Applicant also traverses the rejection of the claims under 35 U.S.C. 103 over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023). Applicant presents the content of amended claim 1 and 2 with emphasis of newly added limitation to the claims (Remarks page 8-9). Applicant then presents the disclosure in paragraph [0035] of the instant specification and explains the main features of the claimed battery with reference to Fig. 2 and 3 of the instant application (Remarks page 9-10). Applicant then presents the disclosure in the applied reference of Sakamoto regarding the adhesive layer 34 and argues that in Sakamoto the adhesive layer 34 does not cover any portion of the body of the electrode shown in Fig. 2A elements 4,5,6, and the adhesive layer 34 is adhered to the rim of the battery package as shown in Fig. 1A and 1B (Remarks page 10-11). Applicant then notes without any explanation or elaboration that neither Yamazaki nor Cho salvage the deficiencies of Sakamoto (Remarks page 11). The argument presented lacks any reference to or discussion of the disclosure of Yamazaki and Cho and their combined teaching with Sakamoto. 
Examiner notes that the argument above is not persuasive with regard to the rejection of claim 2, because it is not directed to amended claim 2, which does not recite the limitation of a second portion of the first adhesive side of the protective layer being fixed to at least one portion of a body of the electrode assembly. Therefore, the argument presented does not apply to the rejection of claim 2. 
Examiner notes that the rejection was an obviousness rejection under 103 and relied upon the combined teaching of Sakamoto, Yamazaki and Cho. Applicant discusses only the disclosure in primary reference of adhesive layer 34 without any indication to the teaching of the secondary references of Yamazaki and Cho, and how the combined teaching of the three references do not render the invention obvious. 
Examiner notes that the rejection of the claims is presented under 103 and relies upon the combined teaching of Sakamoto Yamazaki and Cho. Sakamoto discloses a battery comprising an electrode assembly, wherein the electrode sheets are electrically connected to a first tab and a second tab, and an adhesive layer considered equivalent to the protective layer (Sakamoto Fig. 1A, 1B, 2A., 2B, paragraph 0014, 0040).  It is noted in the Office action that Sakamoto is silent about the adhesive layer has a connection section between the first section covering the first tab and a second section covering the second tab. The rejection then relies upon the teaching of Yamazaki which discloses a battery with tabs 59, 60 covered with an insulating electrode protection film 61, wherein the insulating electrode protecting film covers portions of the two tabs 59, 60 (Yamazaki col. 1, page 38-50). Thus, the combination of Sakamoto and Yamazaki meeting the limitation of the connection section between the first section and second section covering the first tab and second tab respectively.
Further, it is noted in this Office action the rejection has been modified to address the amendment to the claims, wherein in the claim features related to the term “package” have been removed, and replaced in claim 1 and 20 by the limitation wherein, a second portion of the first adhesive side of the protective layer being fixed to at least one portion of a body of the electrode assembly. The rejection as presented in this Office action still relies upon Cho who discloses an electrode lead of a battery including a selectively-formed protection layer for anti-corrosion (Cho paragraph 0015, 0033), and the protective layer may be formed on all the cell inside portion of the positive electrode lead and the negative electrode lead (Cho paragraph 040); thus, the cell inside portion  of the positive electrode and the negative electrode includes a portion of a body of the electrode assembly. Thus, the protective layer of Cho is being fixed on a portion of the electrode assembly. Therefore, the combined teaching of Sakamoto, Yamazaki and Cho meets the limitation wherein a second portion of the first adhesive side of the protective layer being fixed to at least one portion of a body of the electrode assembly. 
Applicant addresses only one of the references, the primary reference of Sakamoto noting specific deficiencies in it, but does not address the art as a whole of the rationale presented by the examiner for obviousness. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (See MPEP 2145 IV). Thus, the combination of Sakamoto, Yamazaki and Cho render the invention obvious.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722